Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 1 of 25 PageID 2981



                               UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT FLORIDA
                                    ORLANDO DIVISION

 DIAMOND RESORTS INTERNATIONAL, INC.,
 DIAMOND RESORTS U.S. COLLECTION
 DEVELOPMENT, LLC, DIAMOND RESORTS
 HAWAII COLLECTION DEVELOPMENT, LLC,
 and DIAMOND RESORTS MANAGEMENT, INC.,

               Plaintiffs,
 vs.                                                       Case No.: 6:17-cv-1394-RBD-DCI

 AUSTIN N. AARONSON, individually,
 and AARONSON, AUSTIN, PA.

             Defendants.
 __________________________________________/

                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Defendants, AUSTIN N. AARONSON and AARONSON, AUSTIN, PA (collectively

 “Defendants” or “Mr. Aaronson”), by and through their undersigned counsel, pursuant to Federal

 Rule of Civil Procedure 56, hereby file their Motion For Summary Judgment and state:

                             INTRODUCTION AND MATERIAL FACTS

        When a person agrees to buy a timeshare, they typically, on average, incur a debt of

 approximately $22,000 that accrues interest at 12% to 18% over the life of a 10 year loan often

 resulting in nearly $40,000 worth of payments. [2018 Timeshare Industry Report, Exh A pg. 16].

 Additionally, timeshare owners incur annual maintenance fees of approximately $1000 per year that

 increase regularly. [Exh A pg. 22].The high cost of ownership coupled with feelings of being

 deceived cause many timeshare owners to become disaffected.

        In 2013, Orlando, Florida attorney, Austin Aaronson began representing these disaffected

 timeshare owners in their efforts to end their purported timeshare obligations relationships. To

 attract new clients, Mr. Aaronson developed certain advertisements which he posted on his law
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 2 of 25 PageID 2982



 firm’s website. To date, at least 282 Diamond timeshare owners have retained Mr. Aaronson (Mr.

 Aaronson’s Diamond clients). [Wolf Dep, Exh. B 42:4-18]1. 162 (57%) of Mr. Aaronson’s

 Diamond clients are presently current on their obligations to Diamond. Fifty five of his clients

 initiated arbitration proceeding against Diamond alleging various claims including breach of

 fiduciary duty, accounting, fraud in the inducement, violation of Nevada statute §41.600,

 conversion, quantum meruit, and rescission. [See e.g., Sorenson Award, Exh C ¶ 3]. At least

 thirteen of the arbitration cases settled before awards were issued. Two of the arbitration cases

 resulted in favorable awards for Mr. Aaronson’s clients. [Exh C; Luk Award, Exh D]. The

 remaining arbitrations resulted in awards that were unfavorable or neutral to Mr. Aaronson’s

 clients. In five of these unsuccessful arbitrations, the arbitrator found that some of the claims were

 asserted in bad faith.2 [Bad Faith Arbitration Awards, Exh. E]. In the remaining arbitration

 proceedings, the arbitrators found that the claims were brought in good faith. [Good Faith

 Arbitration Awards, Exh. F].

          Most, if not all, of Mr. Aaronson’s Diamond clients disliked Diamond’s business and sales

 tactics before they ever sought out Mr. Aaronson for help. [See e.g., Spreadsheet Excerpts, Exh. G].

 A great many felt like Diamond had lied to them and that timeshare payments were simply a

 colossal waste of money. [Exh. G].

          Diamond claims that several statements in Mr. Aaronson’s advertisements are false or

 misleading. Plaintiffs point to these statements in their Amended Complaint, [Doc. 47], their

 Responses to Defendants’ First Set of Interrogatories. [Diamond’s Response to Interrogatories, Exh



 1
  Mr. Wolf is Diamond’s retained expert on damages.
 2
  Contained in most, if not all, of Diamond’s timeshare purchase agreements, is an arbitration provision that requires all
 claims to be resolved by binding arbitration. [See e.g., Hardisty purchase agreement, Exh AA ¶ 17(a)-(i)]. The
                                                             2
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 3 of 25 PageID 2983



 H pg. 6] and certain exhibits to Plaintiff’s Marketing Survey Report [Exhibit 3 to Survey Report,

 Exh. I; Exhibit 4 to Survey Report, Exh. J; Exhibit 5 to Survey Report, Exh. K].3 The allegedly

 false or misleading statements are:

          (1) “it is commonplace for [timeshare] developers to use fraudulent tactics to obtain
          signatures on timeshare contracts.” [Doc. 47 ¶ 2].
          (2) “But that’s not to say that you don’t have any leverage, any cards to play” [Doc.
          47 ¶ 30; Exh. I].
          (3) “this is where your leverage is” [Doc. 47 ¶ 30; Exh. I].
          (4) “Your Developer has a fiduciary duty to manage the resorts in your best interest.
          Chances are, they’re in breach of that duty, in ways that are very obvious and easy to
          prove. This is where the developer is most vulnerable. This is where your leverage
          is.” [Doc. 47 ¶¶ 29, 30; Exh. J].
          (5) “chances are good that your timeshare developer is exposed legally in ways that
          are relatively straightforward and provable” [Doc. 47 ¶¶ 27; Exh. K].
          (6) “Quite often, one’s signature on a timeshare contract is obtained by fraud.” [Doc.
          47 ¶¶ 2, 30, Exh. I].

          Diamond claims that these statements caused them damages in the form of impairment of

 reputation and goodwill, lost profits, loss of custom, unpaid promissory note obligations, unpaid

 maintenance and club fees, and various costs and attorney fees associated with the arbitration

 proceedings. [Doc. 47 ¶¶ 63, 68(E), 76(B), & 83].

                                                PROCEDURAL HISTORY

          On February 8, 2018, Plaintiffs filed the operative Amended Complaint, [Doc. 47] accusing

 Defendants of (1) False Advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a) (Count I)




 arbitration provisions require Diamond to “bear all fees of the Administrator or arbitrator” if the claims are brought in
 good faith. [Id. at ¶ 17(d)].
 3
   When Defendants asked Diamond to specifically identify all of Mr. Aaronson’s allegedly false or misleading
 advertisements, Diamond made a general reference to Mr. Aaronson’s entire website and their own Amended
 Complaint. [Exh H pg. 6]. Diamond never amended their response to RFP #6. Consequently, Diamond is now limited to
 the advertisements referenced in their Amended Complaint as articulated in their Survey Report. Diamond has the
 burden of identifying which of Mr. Aaronson’s advertisements are allegedly false or misleading and it is not the
 responsibility of the Defendants or the Court to guess which advertisements the Plaintiffs take issue with. See Border
 Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1349 (M.D. Fla. Feb. 28, 2006) (“[Defendants] counterclaim is based
 solely on alleged false or misleading representations on plaintiffs' website and in promotional materials plaintiffs
                                                            3
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 4 of 25 PageID 2984



 [Doc. 47 ¶¶ 56-68]; (2) Tortious Interference with Contractual Relationships (Count II [Doc. 47 ¶¶

 69-76]; (3) Trade Libel (Count III) [Doc. 47 ¶¶ 77-83]; (4) violation of Florida Deceptive Unfair

 Trade Practices Act (Count IV) [Doc. 47 ¶¶ 84-89]. On February 22, 2018 Defendants filed their

 Answer and Affirmative Defenses to the Amended Complaint. [Doc. 51]. Diamond retained an

 expert to prepare Consumer Survey Report (Survey Report). Diamond retained an expert to prepare

 a Damages Report. (Damages Report). Discovery closed on October 19, 2018. Defendants now

 move for summary judgment on all counts.

                                   SUMMARY JUDGMENT STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” Bentley Motors

 Corp. v. McEntegart, 976 F. Supp. 2d 1297, 1309 (M.D. Fla. Sept. 30, 2013) (quoting Fed. R. Civ.

 P. 56(a). “A factual dispute alone is not enough to defeat a properly pled motion for summary

 judgment; only the existence of a genuine issue of material fact will preclude a grant of summary

 judgment.” Id. at 1309.

          “An issue is genuine if the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Id. “A fact is material if it may affect the outcome of the suit under the

 governing law.” Id. “The moving party bears the initial burden of showing the court, by reference to

 materials on file, that there are no genuine issues of material fact that should be decided at trial.” Id.

 “When a moving party has discharged its burden, the non-moving party must then go beyond the

 pleadings, and by its own affidavits, or by depositions, answers to interrogatories, and admissions

 on file, designate specific facts showing that there is a genuine issue for trial.” Id.


 disbursed at a 2003 trade show. Thus, the alleged oral statement … raised for the first time in opposition to summary
 judgment cannot now serve as a basis to avoid summary judgment.”)
                                                            4
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 5 of 25 PageID 2985



                                            ARGUMENT

 I.     COUNT I – FALSE OR MISLEADING ADVERTISING UNDER THE LANHAM
        ACT

        a. Diamond Lacks Statutory Standing

        15 U.S.C. §1125 “authorizes suit by any person who believes that he or she is likely to be

 damaged by a defendant’s false advertising.” Lexmark Int'l, Inc. v. Static Control Components, Inc.,

 572 U.S. 118, 129 (2014) (citing §1125(a)(1)) (internal citations omitted). “To invoke the Lanham

 Act’s cause of action for false advertising, a plaintiff must plead (and ultimately prove) an injury to

 a commercial interest in sales or business reputation proximately caused by the defendant’s

 misrepresentations.” Id. at 140. “[A] statutory cause of action extends only to plaintiffs whose

 interests fall within the zone of interests protected by the law invoked.” Id. at 129. This standard is

 “not especially demanding,” but “forecloses suit … when a plaintiff’s interests are so marginally

 related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

 assumed that Congress authorized that plaintiff to sue.” Id. at 130. The zone of protected interests is

 limited to “injuries to business reputation and present and future sales.” Id. at 131 (emphasis

 added). “Section 1125(a) only protects “injury flowing directly from the deception wrought by

 the defendant’s advertising; and that that occurs when deception of consumers causes them to

 withhold trade from the plaintiff.” Id. at 133-34 (emphasis added). The proximate causation

 requirement “reflects the reality that the judicial remedy cannot encompass every conceivable harm

 that can be traced to alleged wrongdoing.” Id. at 132 (citation omitted).

           i.   The Congress Did Not Intend for the Lanham Act to Be Used by Diamond to
                Seek Redress For the Injuries They Have Claimed
           The Defendants initially raised a statutory standing argument in their Motion to Dismiss

 the Complaint relying on the Lexmark rubric. [Doc. 21 pgs. 8-10]. The Court rejected the
                                            5
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 6 of 25 PageID 2986



 Defendants argument observing that the Plaintiffs alleged “loss of sales and market share and

 reputational damage …” Id. (emphasis added)]. The true extent of Plaintiffs’ claimed injuries are

 now clearly defined and matter is now ripe for proper consideration.

         Diamond has expressly abandoned all goodwill or reputational claims. [Doc. 93 pg. 6

 (“Diamond is not seeking damages in this case for loss of goodwill or diminution of their

 reputation ….”) (emphasis in original)]. Second, Diamond has abandoned any claim to lost sales

 and market share by refusing to allow discovery of any information that would allow Defendants an

 opportunity to quantify or dispute such claims.4 [See e.g., Pl’s Response to RFP, Exh. L pg. 12];5 cf.

 Romero v. Drummond Co., 552 F.3d 1303, 1321-22 (11th Cir. 2008) (finding no abuse of discretion

 in refusing to allow evidence that would result in “exceptional prejudice to the defendant of trying

 to get testimony of a witness about whom they have had no opportunity to do any discovery at

 all.”). Further, Diamond’s Survey Report makes no reference to lost sales. [Survey Report, Exh.

 M]. The non-payment of promissory notes does not constitute a loss of sales. Indeed, Diamond’s

 own accounting department does not classify consumer promissory note payments as “sales”.

 [Diamond Form 10-K Dec. 31, 2015, Exh N pg. F-21].6




 4
   Diamond has effectively dropped these damages because they apparently have not incurred any such damages. See
 Second Quarter 2016 Highlights, available at
 https://www.businesswire.com/news/home/20160808005636/en/Diamond-Resorts-International-Reports-Quarter-2016-
 Financial.
 5
   In response to Defendants Request # 21 for “financial statements”, Diamond did not produce any financial statements.
 In response to Defendants Request # 22 for balance sheets, profit and loss statements, statements of cash flow, listings
 of debt …”, Plaintiffs objected describing such discovery as “improper and harassing.” In response to Defendants
 Request # 33 for documents supporting claimed damages, Plaintiffs did not produce any documents to support a claim
 for lost sales or lost profits or lost market share.
 6
   Diamond’s 10-K for 2015 routinely refers to “sales” as the sale of vacation ownership interests (VOI) commonly
 known as “points.” [Exh. N pg 5].Whereas when Diamond refers to the future revenue streams from payments made on
 promissory notes by timeshare owners, they refer to such as “receivables.” [Exh N pg F-21]. Any attempt by Diamond
 to now argue that payments on consumer promissory notes and fees are properly classified as sales would be
 inconsistent with their own accounting practices and would probably run afoul of widely accepted accounting practices.
                                                            6
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 7 of 25 PageID 2987



          Diamond’s “ability to compete” in the marketplace has not diminished. Diamond has not

 shown that its top or bottom line has been affected. Diamond has not lost market share to any of its

 direct or indirect competitors. See Phoenix of Broward, Inc. v. McDonald’s Corp., 489 F.3d 1156,

 1168 (11th Cir. 2007) (observing that anomalous decreases in sales are “the type of harm the

 Lanham Act was intended to redress”); Trump Plaza of the Palm Beaches Condo. Ass’n v.

 Rosenthal, No. 08-80408, 2009 U.S. Dist. LEXIS 54450, at *16-*17 (S.D. Fla. Jun. 24, 2009)

 (citing Phoenix at 1167-68). (observing that a diminished “ability to compete” is actionable under

 the Lanham Act).7 Diamond has not shown a loss of customers. See Id. (observing that “unnatural

 spikes” in competitor sales are “the type of harm the Lanham Act was intended to redress”).

 Diamond has not spent money to counteract the advertising. See Id. (observing that “promotional

 costs to “lure back customers” are “the type of harm the Lanham Act was intended to redress).

          Thus the only damages that Diamond is presently pursuing are: (1) attorney fees and various

 arbitration costs, awards, and interest incurred during arbitration proceedings brought by Mr.

 Aaronson’s Diamond timeshare clients; and (2) non-payment of promissory note payment of

 principal, interest, and fees, as well as timeshare “maintenance fees” and “club fees” and “other

 fees.” [Damages Report, Exh. O pgs. 12-13, 24]. Diamond’s commercial interests in accounts

 receivables and arbitration expenses fall well outside that zone because their claimed injuries are

 not “injuries to business reputation and present and future sales.”

                ii.         Mr. Aaronson’s Advertisements Are Not the Proximate Cause of
                            Diamond’s Damages.




 7
  Although Phoenix and Trump Plaza were decided before Lexmark Int’l and applied a statutory standing test that was
 different from the one later adopted in Lexmark Int’l, all three Courts considered congressional intent on the issue of
 damages to determine statutory standing.
                                                             7
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 8 of 25 PageID 2988



        Under the second Lexmark Int’l prong, a plaintiff “ordinarily must show economic or

 reputational injury flowing directly from the deception wrought by the defendant’s advertising.”

 Lexmark, 572 U.S. at 133. In order to bridge the divide between Mr. Aaronson’s advertising and

 Diamond’s claimed damages necessarily requires numerous intervening steps that break causation.

        Nowhere in any of the subject statements is there any language that actually directs (or even

 implies) readers to stop making payments to Diamond or initiate any sort of legal action. The

 Plaintiffs have claimed sum-certain damages that relate to specific and identifiable individuals (i.e.,

 Mr. Aaronson’s Diamond clients). For the vast majority of these clients, Diamond has absolutely no

 idea whether or not any of them ever actually saw the subject advertising.8 And there is no evidence

 even showing that Mr. Aaronson’s Diamond clients were prompted to discontinue payments or

 initiate sham arbitrations based solely on the subject advertising. Many intervening steps would

 have had to occur—the clients would have had to first retain Mr. Aaronson who would have had to

 analyze the case and determine whether it was a good candidate for arbitration (most are not). Then

 the arbitration itself would have had to occur and, finally Diamond would have had to win. This

 sequence of necessary and intervening events breaks the chain of causation. The UPS Store, Inc. v.

 Hagan, No. 14-cv-1210, 2017 U.S. Dist. LEXIS 121352, at *23 (S.D.N.Y. Aug. 2, 2017)

 (“[plaintiffs] still cannot point to any evidence that they lost business because any Defendant

 misrepresented the Ground Guarantee. The Lanham Act imposes liability for injuries proximately

 caused by false advertising, not abusive treatment ….”) (emphasis in original).

        Relatedly, Defendants moved dismiss Plaintiffs’ false advertising claim on the grounds that

 the challenged advertisements were not commercial speech under the current Eleventh Circuit test

 because the Defendants and Plaintiffs are not marketplace competitors. [Doc. 43 pg. 6]. The Court


                                                   8
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 9 of 25 PageID 2989



 rejected Defendants’ argument stating that “when a party claims reputational injury from

 disparagement, competition is not required for proximate cause” [Id. (citing Lexmark Int’l, 572 U.S.

 at 138)]. Since then the Plaintiffs’ abandoned their claim for reputational damages. [Doc. 93 pg. 6].

 Consequently, they must now show that they are marketplace competitors with Mr. Aaronson under

 commercial speech test espoused in Tobinick v. Novella, 848 F.3d 935, 950-51 (11th Cir. 2017).9

 Plaintiffs cannot do this. Consequently, under the authority of Tobinick, Diamond cannot, as a

 matter of law, establish standing on its false advertising claim.

              b. Diamond Cannot Prove a False Advertising Claim

          Addressing the merits of Count I, the Plaintiffs allege False Advertising in violation of the

 Lanham Act, 15 U.S.C. § 1125(a). [Doc. 47 ¶¶ 56-68] Section 43(a) of the Trademark Act of 1946

 (“Lanham Act”), codified at 15 U.S.C. § 1125(a), provides, in relevant part:

          (1) Any person who, on or in connection with any goods or services, or any
          container for goods, uses in commerce any word, term, name, symbol, or device, or
          any combination thereof, or any false designation of origin, false or misleading
          description of fact, or false or misleading representation of fact, which-
                 …
                 (B) in commercial advertising or promotion, misrepresents the nature,
                 characteristics, qualities, or geographic origin of his or her or another
                 person's goods, services, or commercial activities, shall be liable in a civil
                 action by any person who believes that he or she is or is likely to be damaged
                 by such act.




 8
  Mr. Aaronson’s Diamond clients’ testimonial evidence is presented infra.
 9
  If it is true that “when a party claims reputational injury from disparagement, competition is not required for proximate
 cause,” then it does not necessarily follow that—when a party does not claim reputational injury from disparagement,
 competition is required for proximate cause. However, the latter is certainly an implied corollary of the former, and if
 the latter is not implied from the former, then the Supreme Court in Lexmark Int’l could have simply stated that
 competition is not required for proximate cause regardless of whether or not a party claims reputational damages. In
 other words, if, as is the case here, a party has no claim for reputational damages, the party must prove that it has a
 competitive relationship with the defendant in order to show proximate cause. See Tobinick, 848 F.3d at 256 (retaining
 the commercial competition prong); but see Handsome Brook Farm, LLC v. Humane Farm Animal Care, Inc., 700 Fed.
 Appx. 251, 256-57 (4th Cir. 2017) (dropping competition prong from commercial speech test).
                                                             9
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 10 of 25 PageID 2990



         In order to prove that a defendant engaged in false advertising, a plaintiff must show: (1) the

  advertisements of the opposing party were false or misleading; (2) the advertisements deceived, or

  had the capacity to deceive, consumers; (3) the deception had a material effect on purchasing

  decisions; (4) the misrepresented product or service affects interstate commerce; and (5) actual or

  likely injuries resulted from the false advertising.” Gibson v. Resort at Paradise Lakes, LLC, No.

  8:16-cv-791, 2018 U.S. Dist. LEXIS 80471, at *37-*38 (M.D. Fla. Feb. 2, 2018).

         i. Mr. Aaronson’s Advertisements Are Neither False Nor Misleading.

         “The first element of a false advertising claim is satisfied if the challenged advertisement is

  literally false, or if the challenged advertisement is literally true, but misleading.” Osmose, Inc. v.

  Viance, LLC, 612 F.3d 1298, 1308 (11th Cir. 2010) (quoting Johnson & Johnson, 299 F.3d at 1247)

  (internal quotations omitted). “When determining whether an advertisement is literally false or

  misleading, courts must analyze the message conveyed in full context, and must view the face of

  the statement in its entirety . . . .” Id. (quoting Johnson & Johnson, 299 F.3d at 1248) (internal

  quotations omitted). “The ambiguity of the statement at issue, or the lack thereof is significant.

  Statements that have an unambiguous meaning, either facially or considered in context, may be

  classified as literally false.” Id. (citing United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1180 (8th

  Cir. 1998)). “As the meaning of a statement becomes less clear, however, and it becomes

  susceptible to multiple meanings, the statement is more likely to be merely misleading.” Id. (citing

  Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 158 (2d Cir. 2007)). “[S]tatements of

  opinion are generally not actionable.” Osmose,, LLC, 612 F.3d at 1311, unless the statement “fairly

  implies a factual basis.” Duty Free Americas, Inc. v. Estee Lauder Companies, Inc., 797 F.3d 1248,

  1277 (11th Cir. 2015).


                                                    10
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 11 of 25 PageID 2991



         Statements (1) and (6) are: it is commonplace for [timeshare] developers to use fraudulent

  tactics to obtain signatures on timeshare contracts,” and; “Quite often, one’s signature on a

  timeshare contract is obtained by fraud. Although there is no hard fast way to quantify how often an

  event must occur before it becomes “quite often” or “commonplace,” the countless droves of

  Diamond timeshare owners, including many of Mr. Aaronson’s clients, who routinely complain of

  Diamond’s sales methods describing fraudulent activity, is sufficient evidence to show that this

  statement is neither false nor misleading. [Diamond Consumer Complaints, Exh. P]. See generally

  Sirmon v. Wyndham Vacation Resorts, Inc., No. 7:10-cv-2717, 2012 U.S. Dist. LEXIS 132986

  (N.D. Ala. Sept. 18, 2012 (discussing timeshare sales and business practices sounding in fraud and

  conspiracy). Moreover, the terms “commonplace” and “quite often” are qualitative modifiers that

  are not readily subject to empirical verification and consequently non-actionable under the Lanham

  Act. See Global Tech LED, LLC v. Hilumz Int’l Corp., 2017 U.S. Dist. LEXIS 20512, at *16

  (finding statements “be careful” of competitor, and competitor is “going out of business” are non-

  verifiable and consequently non-actionable).

         Statements (2) and (3) are: “But that’s not to say that you don’t have any leverage, any cards

  to play,” and “this is where your leverage is.” These messages are opinions that do not imply any

  factual basis. When considering these statements in the context of the broader message, they

  suggest that some timeshare developers may be engaging in activities that violate their fiduciary

  duties, and may have conflicts of interests, and may be mishandling trust funds. [Exh. I, Exh J, Exh.

  K]. The equivocal nature of these statements renders them incapable of being literally false. See Id.

  at *16 (finding statements to be “non-verifiable prediction or opinion about the future of Hilumz,

  and consequently, is not actionable as a false or misleading statement of fact under the Lanham


                                                   11
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 12 of 25 PageID 2992



  Act.”); The statements never actually mention Diamond; they apply generally to all of the

  developers in the industry and nothing in the advertisements would suggest that Diamond is being

  singling out. Moreover, at least some of Plaintiffs fellow developers, it would appear, may actually

  be engaging in the very sorts of activities that Mr. Aaronson described in connection to statements

  (2) and (3). See e.g., RCHFU, LLC v. Marriott Vacations Worldwide Corp., No. 16-cv-01301, 2018

  U.S. Dist. LEXIS 53174 (D. Colo. Mar 29, 2018) (permitting timeshare owner plaintiffs to proceed

  against timeshare developer on fraud claims and other claims associated with a breach of fiduciary

  duties); Reiser v. Marriott Vacations Worldwide Corp., No. 2:16-cv-00237, 2018 U.S. Dist. LEXIS

  96957 (E.D. Cal. Jun. 7, 2018) (same). In essence, Mr. Aaronson’s statements are tantamount to

  saying: “if your timeshare developer is breaching its duty to you, you can leverage that by initiating

  legal proceeding against the developer.” The statements does not imply that Mr. Aaronson has some

  special leverage that can be brought to bear against any timeshare developer including Diamond. In

  fact the statement specifically refers to “your leverage” not Mr. Aaronson’s leverage. The fact that

  Mr. Aaronson follows these statements by stating: “and you owe it to yourself to hire experienced,

  competent counsel” suggests that disaffected timeshare owners should hire Mr. Aaronson to help

  properly apply their leverage through legal means with Mr. Aaronson’s assistance.

         Statements (4) and (5) are: “Your Developer has a fiduciary duty to manage the resorts in

  your best interest. Chances are, they’re in breach of that duty, in ways that are very obvious and

  easy to prove,” “chances are good that your timeshare developer is exposed legally in ways that are

  relatively straightforward and provable.” What Mr. Aaronson considers to be a good chance is

  nothing more than his opinion and is subject to significant variation across the population. See

  Verisign, Inc. v. XYZ.COM LLC, 848 F.3d 292, 303 (4th Cir. 2017) (“Whether a domain is a ‘good’


                                                   12
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 13 of 25 PageID 2993



  domain is subjective to the registrant”). The statement that timeshare developers may be exposed in

  ways that are “straightforward” is similarly an opinion; what Mr. Aaronson considers to be

  straightforward is his subjective opinion and may not be consistent with the opinions of others and

  is consequently resistant to empirical verification and therefore not actionable under the Lanham

  Act. See Global Tech, 2017 U.S. Dist. LEXIS 20512, at *16; Schütz Container Sys., Inc. v. Mauser

  Corp., 2012 U.S. Dist. LEXIS 44012, at *32 (N.D. Ga. Mar. 28, 2012) (granting summary

  judgment “because the statements reasonably are susceptible to this alternate interpretation, they are

  ambiguous ….”). Mr. Aaronson claims timeshare developers may be exposed in ways that are

  “provable” happens to be factually accurate and not misleading. See e.g., Overton v. Westgate

  Resorts, Ltd., L.P., 2015 Tenn. App. LEXIS 45 (Tenn. Ct. App. 2015) (affirming judgment against

  timeshare developer for fraud and misrepresentation). Mr. Aaronson has personally prevailed on

  some of his legal theories in arbitration against Diamond on at least two occasions. [Exh. C; Exh.

  D]. Thus, Defendants’ advertisements are neither false nor misleading.

                 ii.   There is No Record Evidence Showing that Mr. Aaronson’s
                       Advertisements Deceived Any Members of the Target Audience

         “A plaintiff attempting to establish . . . that an advertisement is literally true but misleading,

  must ‘present evidence of deception’ in the form of consumer surveys, market research, expert

  testimony, or other evidence.” Hickson Corp.v.Northern Crossarm Co., 357 F.3d 1256, 1261 (11th

  Cir. 2004). “The success of a plaintiff’s implied falsity claim usually turns on the persuasiveness of

  a consumer survey that shows that a substantial percentage of consumers are taking away the

  message that the plaintiff contends the advertising is conveying” P&G v. Ultreo, Inc., 574 F. Supp.

  2d 339, 345 (S.D.N.Y. Aug. 28, 2008) (emphasis added). Courts find deception rates of 20% or



                                                    13
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 14 of 25 PageID 2994



  higher to be sufficient to show deception.10 Id. (citing Johnson & Johnson-Merck Consumer

  Pharms. Co. v. Rhone-Poulenc Rorer Pharms., Inc., 19 F.3d 125, 134 n. 14 (3d Cir. 1994)).

                                   a. Plaintiffs’ Survey Report Shows                     that    Mr.     Aaronson’s
                                      Advertisements are Not Deceptive

          “The evidentiary value of a survey’s results rests upon the underlying objectivity of the

  survey itself.” Coors Brewing Co. v. Anheuser-Busch Cos., 802 F. Supp. 965, 972 (S.D.N.Y. Aug.

  19, 1992). “That objectivity is measured by such factors as whether the survey was properly filtered

  to screen out those who got no message from the advertisement, whether the questions are directed

  to the real issues, and whether the questions are leading or suggestive.” Id.

          Plaintiffs expert defined the “Relevant Population” as “adult consumers (age 18 years or

  more) in the United States who own or have ever owned a timeshare property” [Exh. M]. This is the

  wrong population. The relevant population is timeshare owners who want to get out of their

  timeshares. Mr. Aaronson certainly does not cater to people in the market looking to buy more

  timeshares. Thus, the survey is not probative of deception. See Havana Club Holding, S.A. v.

  Galleon S.A., 203 F.3d 116, 131-32 (2d Cir. 2000) (affirming district court’s decision to disregard

  survey because plaintiff chose the wrong relevant population)

          Plaintiffs claim the advertisements are deceptive because they “actually deceived or have

  the tendency to deceive Diamond Resort members” causing them to “stop[] making payments” or

  by “delud[ing them] “into filing bogus legal claims against Diamond Resorts.” [Doc. 47 ¶ 62].

  Further, Diamond’s surviving damages claims are the loss of receivables from promissory note


  10
    Deception rates are calculated by subtracting out the control group percentages from the test group percentages.
  Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharms. Co., 290 F.3d 578, 591 (3rd Cir.
  2002); American Home Prods. v. Procter & Gamble Co., 871 F. Supp. 739, 748-50 (D.N.J. Dec. 27, 1994) (discussing
  the need for a survey in a false advertising claim to properly account for “preconceptions, unrelated misinformation,
  and simple guessing”).
                                                           14
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 15 of 25 PageID 2995



  payments and recurring fees and various costs associated with the arbitration proceedings. [Exh. O,

  pgs. 2-13, 24]. Thus, Plaintiffs’ survey is only relevant to the extent that it tends to show that the

  advertisements deceived people into believing that it was permissible to: (1) stop making payments

  on timeshare obligations, and (2) file legal claims against timeshare developers based on a belief

  that timeshare developers were engaged in illegal conduct.

           As to (1), the relevant questions of the Survey are: Q7, Q9, Q11,11 Q12, and Q13 because

  these are the only questions that clearly address the withholding of payments to timeshare

  developers. [Exh. M pgs. 15 & 16]. After netting out the “noise,” the respective deception rates for

  each of these questions are: 11%, 14%, 6%, 8%, and 4%. All of these deception rates here are well

  below the 20% threshold. See Castrol, Inc. v. Pennzoil Quaker State Co., 2000 U.S. Dist. LEXIS

  15336, at *49 (Oct. 12, 2000) (“Whenever at least 20% of respondents to a survey receive a

  particular message, the receipt of that message is statistically valid.”).

           As to (2), the relevant questions of the Survey are: Q10, Q11,12 and Q14 because these are

  the only questions that clearly address the issue of retaining an attorney to pursue legal remedies

  relating to one’s timeshare. [Exh M pgs. 15 & 16]. After netting out the “noise,” the respective

  deception rates for each of these questions are: 1%, 12%, and 0%.13 These deception rates are well

  below the 20% threshold.




  11
     The salient portion of Q11 askes “Does the material you reviewed say or suggest that a timeshare owner can stop
  paying on their time share no matter the reason they want to get out of the timeshare property.”
  12
     The salient portion of Q11 askes “Does the material you reviewed say or suggest that a timeshare owner can get out of
  their time share no matter the reason they want to get out of their timeshare property.”
  13
     Plaintiff’s Expert attempts to explain these remarkably damaging results by making some comment on the “expertise
  and credulity” of attorneys in our society. [Exh. M pg 30]. These attempts to explain away these particularly damaging
  results not persuasive and ignore the fact that these questions were written by Plaintiff’s Expert to test whether or not
  Mr. Aaronson’s advertisements were deceptive to a substantial portion of its intended audience and not whether
  attorneys are revered in society for their “expertise and credulity.”
                                                            15
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 16 of 25 PageID 2996



         Q1 and Q2 are so-called open ended questions. The Plaintiffs interpretation of the result of

  these questions is that “a majority of survey respondents took away a message about getting out of

  their timeshare contract.” [Exh. M pg. 24 ]. Another way of phrasing this is that a majority of

  respondents took away a completely expected and neutral message. Plaintiffs’ Expert notes a 24%

  differential in this answer as being “especially powerful”. [Exh. M pg. 24]. What is actually

  especially powerful is that not a single one of the 903 test subjects said anything about how the

  advertisements were about not paying on financial obligations to timeshare companies or filing

  bogus legal actions against timeshare companies. Also, Plaintiffs failed to produce the respondents

  “own words” to allow Defendants and the Court to independently verify the responses. In other

  words we have to take the Plaintiffs’ word for it that the respondents “own words” were all properly

  assigned to the correct categories. [Control Group Results of Survey Report, Exh. Q pgs. 12-14;

  Test Group Results of Survey Report, Exh. R pgs. 13-16].

         Q5/5a are filter questions. Q5 is overtly leading in that it assumes that the advertisement

  conveys some message about timeshare companies engaging in unlawful activities. See Coors

  Brewing, 802 F. Supp. at 972 (“Question 5 assumes that the commercial conveys some message

  comparing how the two beers are made.”). The suggestive nature of Q5 is highlighted by its stark

  contrast to the 75% of respondents in Q1 and Q2 who apparently said that the advertisements

  conveyed a neutral message. See Castrol, Inc., 2000 U.S. Dist. LEXIS 15336, at *32 (observing

  that statistical anomalies between open ended and close ended questions point to suggestiveness).

         The faults in Q5 taint the probative value of Q5a. Once Q5 suggested that the

  advertisements conveyed a message about timeshares engaging in unlawful activities, respondents

  were then primed to respond to Q5a in a similar fashion. The flawed design of Q5 effectively


                                                  16
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 17 of 25 PageID 2997



  eliminated the possibility that any of the respondents answering Q5a would respond favorably to

  Mr. Aaronson because Q5 served to filter out every one of the responded that did not believe that

  the advertisements suggested something about timeshare companies engaging in unlawful activities.

  This design flaw is evidenced by the fact that only 8 of 565 respondents gave the one answer

  favorable to Mr. Aaronson. Finally, even with the fatal design flaws of the Q5/Q5a questions, when

  the noise is netted out of the results for Q5a, there is only a 6% deception rate. 14 For the above

  reasons, the Court should find that the survey shows an overall a lack of deception, or the Court

  should disregard the survey

                   iii.   Mr. Aaronson’s Advertising Had No Material Effect on Consumer’s
                          Purchasing Decisions

          The third element of a claim of false advertising under the Lanham Act is materiality, which

  the Plaintiffs are required to establish regardless of whether the advertisement is literally false or

  true but misleading. Gibson, 2018 U.S. Dist. LEXIS 80471, at *44 (citing Osmose, 612 F.3d at

  1319). “To establish the materiality element, Plaintiffs must prove that the Defendants’ deception is

  likely to influence the purchasing decision of consumers.” Id. (citing Osmose, 612 F.3d at 1319).

  “The materiality requirement is based on the premise that not all deceptions affect consumer

  decisions.” Lancaster v. Bottle Club, LLC, No. 8:17-cv-634, 2018 U.S. Dist. LEXIS 78957, at *19

  (M.D. Fla. May 10, 2018).

                                   a. There Is No Record Evidence Showing that any of Mr.
                                       Aaronson’s Diamond Clients Stopped Making Payment to
                                       Diamond or Initiated Litigation Because they Were Deceived by
                                       Mr. Aaronson’s Advertisements

  14
    95% of test respondents provided one of the four response to Q5a indicating that timeshare companies engage in
  unlawful behavior, [Exh. R pg. 21], whereas 89% of the control group gave one of the four same responses to Q5a.
  [Exh. Q pg. 19]. The exceedingly high percentages for both the test group and the control group strongly suggest, not
  only that the questions are fundamentally flawed, but also that the timeshare owners overwhelmingly believe that
  timeshare companies engage in unlawful behavior, regardless of Mr. Aaronson says about them.
                                                            17
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 18 of 25 PageID 2998



         Six of Mr. Aaronson’s Diamond clients were deposed - First, Elizabeth Hardisty—before

  she knew Mr. Aaronson, Ms. Hardisty and her husband felt like they had been “duped” by

  Diamond, were incapable of paying on their timeshare obligations and had made the decision

  “[t]hat we really didn’t want [our timeshare], that it wasn’t going to work out for us.” [Hardisty

  Dep., Exh. S at 53:20-24; 60:25-61:3; 100:7-101:1]. When she visited Mr. Aaronson’s website, she

  had virtually no exposure to the subject advertisements. [Exh. S at 55:23-56:6; 56:17-21; 57:3-6;

  80:1-7; 86:5-9; 88:20-24; 89:16-21; 90:1-4; 91:6-10; 91:14-19]. When Ms. Hardisty communicated

  with a paralegal at Mr. Aaronson’s law firm, she was informed of Mr. Aaronson’s policy to advise

  clients to “try their best to keep current with payment ….” [Exh S at 64:15-24].

         Second, Dr. Kenneth Feldman—before he knew of Mr. Aaronson, Dr. Feldman and his wife

  decided that Diamond had lied to them and, based on those lies, they wanted to end their

  relationship with Diamond and stop making payments on their obligations to Diamond. [Feldman

  Dep., Exh. T pgs. 51:6-19; 122:5-125:7]. Dr. Feldman had minimal exposure to Mr. Aaronson’s

  website advertisements. [Exh T pgs.52:10-15; 55:3-13; 75:16-76:1; 91:19-92:1]. He has no

  recollection of the contents of the advertisements. [Exh T pgs. 92:2-17]. Private attorney-client

  discussions regarding whether to continue making payments are not commercial speech and

  irrelevant to Plaintiffs’ Lanham Act claim. See Incarcerated Entm't, LLC v. Warner Bros. Pictures,

  261 F. Supp. 3d 1220, 1227-29 (M.D. Fla. May 10, 2017) (explaining commercial speech).

         Third, Ileana Morrow—before she knew of Mr. Aaronson, Ms. Morrow and her husband

  wanted to get out of their Diamond timeshare because they felt Diamond had lied to them and they

  could not afford to continue making payments on it. [Morrow Dep., Exh. U pgs. 29:3-20; 30:19-

  31:2; 48:17-25]. Ms. Morrow had no exposure to the subject advertisements. [Exh. U pgs. 29:21-


                                                   18
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 19 of 25 PageID 2999



  30:13; 50:9-51:2]. Ms. Morrow’s decision to discontinue payments to Diamond was made on her

  own. [Exh U pgs. 34:12-15].

         Fourth, Era Paloma believed that Diamond had lied to her and her husband before she knew

  Mr. Aaronson, and she had absolutely no exposure whatsoever to the subject advertisements.

  [Paloma Dep., Exh V pgs. 44:2-47:20].

         Fifth, Emilio Cabrera was never exposed to any of Mr. Aaronson’s advertising. [Cabrera

  Dep. Exh. W pgs. 43:8-45:9]. Before Mr. Cabrera knew Mr. Aaronson, he made up his mind that he

  was not going to give any more money to Diamond. [Exh. W pgs. 59:11-60:12; 121:10-22; 124:5-

  13].

         Sixth, Michael Childers was never exposed to any of Mr. Aaronson’s advertising. [Childer’s

  Dep. Exh. X pgs. 29:1-35:13; 42:2-11; 111:17-113:25]. Mr. Childers could not afford to continue

  making payments to Diamond before he retained Mr. Aaronson. [Exh. X pgs. 74:11-15; 80:14-21;

  116:4-117:14; 125:10-15].

         Based on the above testimonial evidence, there is no indication that the target audience

  wants to buy more Diamond timeshares or that the advertising influenced them to do anything

  except hire Mr. Aaronson.

                                     FLORIDA LAW CLAIMS

  II.    Florida’s Litigation Privilege Bars Plaintiffs’ Reliance on any Statements or Acts
         Made or Committed in the Course of Earlier Arbitration Proceedings to Prove
         Plaintiffs’ Florida Law Claims

         This Court has previously observed that all of Plaintiffs’ Florida law claims “arise out of

  [Mr. Aaronson’s] advertising” Diamond Resorts Int'l, Inc. v. Aaronson, No. 6:17-cv-1394, 2018

  U.S. Dist. LEXIS 23574, at *17 (M.D. Fla. Jan. 26, 2018). While Plaintiff’s claims may arise out of


                                                  19
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 20 of 25 PageID 3000



  the advertising, they spill over into Mr. Aaronson’s representation of his Diamond clients in the

  arbitration proceedings. Diamond has repeatedly referred to the arbitrations as “bogus” or “shams.”

  “Under Florida law, statements or acts are provided absolute immunity under the litigation privilege

  if they are: (1) made or committed in the course of judicial or quasi-judicial proceedings; and (2)

  are connected with, or relevant or material to, the cause in hand or subject of inquiry.” Diamond

  Resorts Int’l, 2018 U.S. Dist. LEXIS 23574, at *16; Kidwell v. Gen. Motors Corp., 975 So. 2d 503,

  505 (Fla. 2d DCA 2007) (holding that an arbitration proceeding “is a judicial or quasi-judicial

  proceeding” for purposes of the litigation privilege). Mr. Aaronson is absolutely immune under the

  litigation privilege from civil liability to the extent that such liability is grounded in statements or

  acts made or committed in the course of the underlying arbitration proceedings. See Echevarria,

  McCalla, Raymer, Barrett & Frappier v. Cole, 950 So. 2d 380, 384 (Fla. 2007) (“The litigation

  privilege applies across the board to actions in Florida ….”); Fernandez v. Haber & Ganguzza,

  LLP, 30 So. 3d 644, 646-47 (“The trial court was correct in granting summary judgment in favor of

  Ganguzza’s firm. Although we think that the behavior of the Ganguzza law firm may have been

  highly unethical, we must affirm.”); Palaxar Group, LLC v. Williams, No. 6:14-cv-758, 2014 U.S.

  Dist. LEXIS 146681, at *34-*35 (M.D. Fla. Oct 2, 2014); Boca Investors Group v. Potash, 835 So.

  2d 273, 276 (Fla. 3d DCA 2002) (J. Cope concurring). There is no sham or bogus exception to the

  litigation privilege. Kentish v. Madahcom, Inc., 566 F. Supp. 2d 1343, 1347-1349 (M.D. Fla. July

  16, 2008) (rejecting sham pleading argument as basis for piercing litigation privilege).

  III.   COUNT II – TORTIOUS INTERFERENCE

         To state a claim under Florida law, a plaintiff must prove that: (1) a contract exists; (2) the

  defendant had knowledge of the contract; (3) the defendant intentionally procured a breach of the


                                                    20
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 21 of 25 PageID 3001



  contract; (4) there is no justification or privilege for such breach; and (5) the plaintiff suffered

  damages from the breach. See Diamond Resorts Int'l, 2018 U.S. Dist. LEXIS 23574, at *19 (citing

  Johns Enters. of Jacksonville, Inc. v. FPL Grp., 162 F.3d 1290, 1321 (11th Cir. 1998). “An agent

  generally cannot be held liable for tortiously interfering with the contract of its principal, an agent’s

  “privilege to interfere” with the contracts of its principal is not absolute.” Westgate Resorts, Ltd. v.

  Reed Hein & Assocs., LLC, No. , 6:18-cv-1088, 2018 U.S. Dist. LEXIS 182132, at *12 (M.D. Fla.

  Oct. 24, 2018). “The privilege afforded to an agent who gives honest advice that it is in his

  principal’s best interest to breach an existing relationship is not available where the agent acts

  solely with ulterior purposes and the advice is not in the principal’s best interest. Id.

           Here, Diamond’s describes a two phase scheme in which Mr. Aaronson allegedly lures in

  Diamond timeshare owners using advertising and then instructs them to stop paying Diamond.

  [Doc. 47 ¶¶ 1-5, 27-3, 36, 70-74]. The advertising itself did not cause anyone to discontinue

  payments to Diamond. [Exh. U pgs. 29:3-20; 30:19-31:2; 48:17-25; Exh V pgs. 44:2-47:20; Exh. W

  pgs. 43:8-45:9; Exh. X pgs. 29:1-35:13; 42:2-11; 74:11-15; 80:14-21; 111:17-113:25; 116:4-

  117:14; 125:10-15]. Therefore, Plaintiffs’ tortious interference necessarily turns entirely on: (1)

  whether Mr. Aaronson advised any Diamond owners to stop paying Diamond (or otherwise

  “intentionally procured a breach”), and if so (2) whether Mr. Aaronson was privileged at the time

  he gave any such advice.15

           Notwithstanding Plaintiffs’ faulty premise, Mr. Aaronson did advise a client to discontinue

  making payments to Diamond. [Exh. S at 144:10-24]. However, this client could not afford to

  continue making payments to Diamond. [Exh. S at 53:20-24; 60:25-61:3; 100:7-101:1], and the


  15
   Plaintiff’s theory of liability on their tortious interference claim is severely undermined by their own calculation that
  57% of Mr. Aaronson’s Diamond clients are current on their obligations. [Exh. B 42:4-1].
                                                              21
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 22 of 25 PageID 3002



  advice was privileged because, at the time the advice was given, Mr. Aaronson was Ms. Hardisty’s

  attorney, and by extension, her agent. [Exh. S at 144:13-21; Hardisty Retainer Agreement, Exh. Y].

  The advice was given by Mr. Aaronson knowing that Ms. Hardisty and her family were going

  through difficult financial and personal times, [Exh S pgs. 53:25-54:1; 61:1-3; 100:7-14; Aaronson

  Dep., Exh. Z pgs. 57:16-60:2], and that even though the Hardisty’s were then current on their

  financial obligations, Diamond had locked them out of their account preventing them from booking

  reservations. [Exh. S pgs. 144:16-145:22]. Mr. Aaronson’s advice was honest and in Ms. Hardisty’s

  best interest. Consequently, the advice was privileged and Plaintiffs’ tortious interference claim

  fails as a matter of law.

         IV. COUNT III – TRADE LIBEL16

              “Under Florida law, a plaintiff alleging trade libel must show: “(1) a falsehood; (2) has been

  published, or communicated to a third person; (3) when the defendant-publisher knows or

  reasonably should know that it will likely result in inducing others not to deal with the plaintiff; (4)

  in fact, the falsehood does play a material and substantial part in inducing others not to deal with

  the plaintiff; and (5) special damages are proximately caused as a result of the published

  falsehood.” Perry v. Naples HMA, LLC, No. 2:13-cv-36, 2014 U.S. Dist. LEXIS 162330, at *25-

  *26 (M.D. Fla. Nov. 19, 2014). “The chief characteristic of special damages is a realized loss.” Salit

  v. Ruden, 742 So. 2d 381, 388 (Fla. 4th DCA 1999).

              Plaintiffs’ trade libel claim fails for the same reasons that all of their other claims fail—a

  lack of causation. There is a total lack of evidence showing that the advertising proximately caused

  Diamond’s arbitration costs and fees; and unpaid promissory notes and timeshare fees. [Doc. 43 pg.



  16
       Defendants reincorporate their Lanham Act argument that the subject statements are not false.
                                                               22
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 23 of 25 PageID 3003



  19].17 Rather, the evidence shows that all of Mr. Aaronson’s clients had their own reasons for why

  they stopped making payments to Diamond. See Border Collie Rescue, Inc. v. Ryan, 418 F. Supp.

  2d 1330, 1349 (M.D. Fla. Feb. 28, 2006) (granting summary judgment on trade libel claim because

  “plaintiffs proffer no facts, whatsoever, that [false statements] materially affected their desire to

  professionally contract with [plaintiffs]”). As for the alleged arbitration-related damaged, numerous

  and necessary intervening events break proximate causation. Consequently, Diamond’s claimed

  damages were not “proximately caused as a result of” the advertisements.

  V.      FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT18

               a. Plaintiffs Have No Actual Damages Under Florida Law and the Advertising Is
                  Not the Cause of the Claimed Damages

          “FDUTPA declares unlawful “unfair or deceptive acts or practices” committed “in the

  conduct of any trade or commerce.” Diamond Resorts, 2018 U.S. Dist. LEXIS 23574, at *22 (citing

  Fla. Stat. § 501.204(1)). “A FDUTPA claim has three elements: (1) a deceptive act or unfair

  practice; (2) causation; and (3) actual damages. Id. (citing Dolphin LLC v. WCI Cmtys., Inc., 715

  F.3d 1243, 1250 (11th Cir. 2013)). “Generally, the measure of actual damages is the difference in

  the market value of the product or service in the condition in which it was delivered and its market

  value in the condition in which it should have been delivered according to the contract of the

  parties.” Democratic Republic of the Congo v. Air Capital Group, LLC, 614 Fed. Appx. 460, 472

  (11th Cir. 2015). “While the Florida DUTPA cases do not use the phrase ‘benefit of the bargain’ in

  describing this damages formula, the two are clearly synonymous: the value of the product as


  17
    Nat’l Numismatic Certification, LLC v. eBay, Inc., No. 6:08-cv-42, 2008 U.S. Dist. LEXIS 109793, at *60 (M.D. Fla.
  July 8, 2008) (“Florida law requires a plaintiff claiming trade libel to prove special damages by establishing a
  “pecuniary loss that has been realized or liquidated, as in the case of specific lost sales.”)
  18
    To the extent that Plaintiffs’ FDUPTA claim relies on the subject advertising, Defendants reincorporate their Lanham
  Act argument that the subject statements are not false.
                                                           23
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 24 of 25 PageID 3004



  promised minus the value of the product delivered.” Gastaldi v. Sunvest Resort Cmtys., LC, 709 F.

  Supp. 2d 1299, 1304 (S.D. Fla. Mar. 4, 2010).

         In Solarblue v. Trebor Power Sys., the Circuit Court for Orange County listed case law

  explaining the types of damages that are not recoverable under FDUPTA:

         a. Rollins v. Heller, 454 So.2d 580 (Fla. 3d DCA 1984) -items stolen in a burglary
         due to alarm company's deceptive practices were not recoverable under FDUTPA;
         b. Urling v. Helms Exterminators, Inc., 468 So.2d 451 (Fla. 1st DCA 1985) -repair
         costs for extensive termite damage after receiving false termite inspection certificate
         were not recoverable under FDUTPA;
         c. Ft. Lauderdale Lincoln Mercury, Inc. v. Corgnati, 715 So. 2d 311 (Fla. 4th DCA
         1998) - loan payments for a car were not recoverable under FDUTPA;
         d. Rollins, Inc. v. Butland, 951 So.2d 860, 870 and 873 (Fla. 2d DCA 2006) -
         diminution or stigma damages are not recoverable under FDUTPA and that
         FDUTPA does not allow for recovery of speculative losses, nominal damages, or
         subjective feelings of disappointment;
         e. Kia Motors America Corp. v. Butler, 985 So.2d 1133 (Fla. 3d DCA 2008) - repair
         and resale damages are not recoverable under FDUTPA.
         f. Schauer v. Morse Operations, Inc., 5 So.3d 2 (Fla. 4th DCA 2009) - damages to a
         credit rating are not recoverable under FDUTPA.
         g. Siever v. BWGaskets, Inc., 669 F.Supp.2d 1286, 1294 (M.D. Fla. 2009) - future
         lost profits are not recoverable under FDUTPA.
         h. Rodriguez v. Recovery Performance & Marine, LLC, 38 So.3d 178 (Fla. 3d DCA
         2010) -down payment, interest on payments, and loan payments for a jet-boat were
         not recoverable under FDUTPA;


  2013 Fla. Cir. LEXIS 2692, at *11 (Fla. Cir. Ct. 2013). Though not identical, Diamond’s claimed

  damages are much more akin to the types of damages that courts had repeatedly found are not

  recoverable under FDUPTA. Consequently, because Diamond has no actual damages, and their

  FDUPTA claim necessarily fails. Even if Diamond’s claimed damages were recoverable under

  FDUPTA, their claim still fail because, like Counts I, II, & III, causation is lacking.




                                                    24
Case 6:17-cv-01394-RBD-DCI Document 115 Filed 11/16/18 Page 25 of 25 PageID 3005



                                           CONCLUSION

         For the foregoing reasons, the Defendant’s respectfully request that this Court enter an order

  granting summary judgment to the Defendants on all Counts.

         DATED this 16th day of November 2018.

                                           /s/ George R. Dietrich
                                           CHARLES J. MELTZ, ESQUIRE
                                           Florida Bar No. 985491
                                           GEORGE R. DIETRICH, ESQUIRE
                                           Florida Bar No.: 1007940


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 16th day of November, 2018, I electronically filed the
  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
  electronic filing to the following: Richard W. Epstein, Esquire at richard.epstein@gmlaw.com;
  Jeffrey A. Backman, Esquire at jeffrey.backman@gmlaw.com; and Meredith H. Leonard, Esquire
  at meredith.leonard@gmlaw.com.
                                          /s/ George R. Dietrich
                                          CHARLES J. MELTZ, ESQUIRE
                                          Florida Bar No. 985491
                                          GEORGE R. DIETRICH, ESQUIRE
                                          Florida Bar No. 1007940
                                          GROWER, KETCHAM, EIDE, TELAN & MELTZ, P.A.
                                          Post Office Box 538065
                                          Orlando, FL 32853-8065
                                          Telephone: (407) 423-9545
                                          Facsimile: (407) 425-7104
                                          cjmeltz@growerketcham.com
                                          enotice@growerketcham.com
                                          jclinton@growerketcham.com

                                           Counsel for Defendants AUSTIN N. AARONSON
                                           and AARONSON, AUSTIN, P.A.
  13159/2971




                                                  25
